Citation Nr: 1615247	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected appendectomy scars.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active military service from February 1975 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) from January 2011, November 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The issue was previously denied by the Board in a March 2015 decision.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (CAVC) and a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's March 2015 decision with regard to the above stated issue.  

In November 2014, the Veteran and a witness testified at a Travel Board hearing before the undersigned acting Veterans Law Judge. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 JMR, the Court vacated and remanded the Board's decision regarding the issue of entitlement to a rating in excess of 10 percent for service-connected appendectomy scars because the Board failed to appropriately address the issue of extraschedular consideration.  

In this regard, the Court noted that the Board failed to consider that the Veteran's appendectomy scar was not a superficial scar, but rather a deep one that involved underlying soft tissue damage and possible nerve entrapment.  The JMR further noted that the Veteran reported that he suffered from chronic pain at the site of the appendectomy scar and had to use a Transcutaneous Electrical Nerve Stimulation (TENS) unit as a result.  Finally, it was noted that the Veteran reported that his scars interfered with his ability to work on the production line because he was unable to lift more than 10 to 15 pounds as a result of his scar.  

The Board finds that extraschedular consideration should be considered with regard to the Veteran's claim.  Therefore, the Board finds that the Veteran's claim for an increased rating, in excess of 10 percent, for service-connected appendectomy scars, should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2.  Then, this case should be submitted to the Director of Compensation Service, for extraschedular consideration for the claim of entitlement to an increased rating, in excess of 10 percent, for service-connected appendectomy scars.  If the extraschedular rating is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




